[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The mother of the victim has moved for release of records in the above captioned matter. Said motion is granted as follows:
    1. Attorney Timothy L. O'Keefee, counsel for the victim's mother shall have the right to review and obtain copies of the contents of the (blue) court file, which contains the memoranda of court hearings, petition with amendment, statement of responsibility and orders of probation.
       He shall also have the right to review and obtain copies of the police reports, including any statements obtained during the course of the police investigation from the prosecutor's file, as the court finds that the victim has a compelling need for same in this matter and has no other means to obtain same.
    2. All copies shall be made by the clerk's office and each page shall be stamped to designate the confidentiality of such documents.
3. These documents shall not be further released or further CT Page 12024 copies made except upon order of a court of competent jurisdiction.
    4. Permission is not hereto granted to use any such documents in a civil action, but the information contained in the released documents may be used to uncover evidence which is admissible in a civil case.
Hon. Maureen D. Dennis